Case: 20-60534     Document: 00515763375         Page: 1     Date Filed: 03/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     March 2, 2021
                                  No. 20-60534
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Raquel Garcia-Tinoco,

                                                                        Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A088 839 027


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Raquel Garcia-Tinoco, a native and citizen of Mexico, petitions for
   review of an order by the Board of Immigration Appeals (BIA) denying her
   second motion to reopen her immigration proceedings, based on a
   determination that it was untimely and number-barred. She contends that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60534      Document: 00515763375            Page: 2   Date Filed: 03/02/2021




                                     No. 20-60534


   she has established ineffective assistance by the attorney who represented her
   in her removal proceedings, who failed to file an application for immigration
   relief and failed to update her about deadlines and hearings in her case. In
   addition, Garcia-Tinoco maintains that the attorney who filed her first
   motion to reopen rendered ineffective assistance by failing to comply with
   Matter of Lozada, 19 I. & N. Dec. 637, 637-40 (BIA 1988), when alleging that
   the prior attorney had rendered ineffective assistance. She asserts that she
   suffered prejudice because she was deprived of the opportunity to file for
   relief from removal and because the immigration courts denied her prior
   motion to reopen. Although Garcia-Tinoco acknowledges that her second
   motion to reopen did not comply with the rules for filing such motions, she
   argues that the BIA abused its discretion by not granting equitable tolling.
   Finally, she asserts that the BIA erred in not granting her motion to reopen
   pursuant to its sua sponte authority.
          We review the denial of a motion to reopen under a highly deferential
   abuse-of-discretion standard. Lara v. Trominski, 216 F.3d 487, 496 (5th Cir.
   2000). Although a single motion to reopen must generally be filed within 90
   days of the entry of a final order of removal, this deadline is subject to
   equitable tolling. Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016).
   An alien is entitled to equitable tolling if she shows “that [s]he has been
   pursuing [her] rights diligently, and . . . that an extraordinary circumstance
   beyond [her] control prevented [her] from complying with the applicable
   deadline.” Id. (internal quotation marks and citation omitted). Ineffective
   assistance of counsel may constitute an extraordinary circumstance justifying
   equitable tolling of the deadline for seeking statutory reopening. Diaz
   v. Sessions, 894 F.3d 222, 227 (5th Cir. 2018).
          Although Garcia-Tinoco argues that her original attorney performed
   deficiently by failing to file an application for relief from removal and failing
   to advise her of deadlines and hearings, she has failed to demonstrate that the



                                           2
Case: 20-60534      Document: 00515763375          Page: 3   Date Filed: 03/02/2021




                                    No. 20-60534


   attorney performed deficiently or that she was prejudiced because she has not
   shown that she was entitled to any relief from the immigration courts. See
   Miranda-Lores v. INS, 17 F.3d 84, 85 (5th Cir. 1994). Similarly, although the
   second attorney did not comply with Lozada before filing a motion to reopen,
   Garcia-Tinoco has not shown “‘a reasonable probability that, but for
   counsel’s unprofessional errors, the result of the proceeding would have been
   different’” and the BIA would have reopened the case, given the alternative
   finding that the record did not establish ineffective assistance by Garcia-
   Tinoco’s first attorney.      Diaz, 894 F.3d at 228 (citation omitted).
   Accordingly, the BIA did not abuse its discretion in determining that Garcia-
   Tinoco was not entitled to equitable tolling. See id.
          Finally, despite Garcia-Tinoco’s assertions to the contrary, we lack
   jurisdiction to review the discretionary decision of the BIA not to invoke its
   sua sponte authority to reopen a case. Hernandez-Castillo v. Sessions, 875
   F.3d 199, 206 (5th Cir. 2017). Although Garcia-Tinoco urges us to follow
   case law from other circuits that have found an appropriate standard exists
   for reviewing a decision to reopen a case, such authority is not on point.
   Moreover, such cases constitute persuasive authority only, and this court
   may not overrule its own authority in the absence of a change in statutory law
   or a decision by the Supreme Court or this court seated en banc. See
   Thompson v. Dallas City Att’y’s Office, 913 F.3d 464, 467 (5th Cir. 2019);
   Orellana-Monson v. Holder, 685 F.3d 511, 520 (5th Cir. 2012); see also
   Hernandez-Castillo, 875 F.3d at 206-07 & n.3 (rejecting argument that this
   court’s precedent was altered by Mata v. Lynch, 576 U.S. 143 (2015)).
          Based on the foregoing, the petition for review is DENIED in part
   and DISMISSED in part.




                                          3